Lummus, J.
The defendant is a municipal quasi corporation organized under G. L. (Ter. Ed.) c. 48, §§ 60-80, for certain limited purposes. Weymouth & Braintree Fire District v. County Commissioners, 108 Mass. 142. Prout v. Pittsfield Fire District, 154 Mass. 450, 451. President & Trustees of Williams College v. Williamstown, 219 Mass. 46. Peck’s Case, 250 Mass. 261, 266. See also Donohue v. Newburyport, 211 Mass. 561, 568; O’Donnell v. North Attleborough, 212 Mass. 243. The powers of fire districts under general laws are limited to the means of extinguishing fires, and their financial affairs are in the hands of a treasurer, subject to the direction of the district itself or of its prudential committee. Each district has a clerk. By St. 1924, c. 408, which was duly accepted by vote, the powers of this particular fire district were extended to include the establishment and maintenance of a water supply system “for the purpose of supplying its inhabitants with water for the extinguishment of fires and for domestic and other purposes.” All authority under that act, with certain immaterial exceptions, is vested in a “board of water commissioners,” consisting of three persons, one to be elected each *214year to serve for three years; but the board is “subject, however, to such instructions, rules and regulations as said district may impose by vote.” The defendant apparently has kept separate its general powers and its peculiar powers under that act by choosing both a prudential committee and a board of water commissioners.
At the annual meeting of the defendant on March 15, 1926, the plaintiff was elected treasurer and clerk of the defendant. It was voted that the treasurer and clerk have charge of all the books and do the bookkeeping for both the department of the prudential committee and the water department, and that the salary of the “Clerk, Treasurer and Bookkeeper for the District be fifteen hundred ($1500.00) dollars per year,” two thirds of which was to be paid by the water department and one third by the department of the prudential committee. The next day the board of water commissioners elected the plaintiff “Clerk of the Board.” He proceeded to act as clerk, bookkeeper and collector for the water department, and clerk, bookkeeper and treasurer for the defendant generally.
At the annual meeting on March 22, 1927, the plaintiff was reelected treasurer and clerk of the defendant, without any new specification of his duties. Although it was voted that the salaries of the clerk, treasurer and other officers be the same as in the preceding year, the sum of $1,540 was appropriated “for the salary of the Clerk, Treasurer and bookkeeper of the Onset Fire District, one thousand dollars to be paid from the earnings of the Water Department and five hundred and forty dollars to be raised by taxation.” On March 25, 1927, the board of water commissioners again elected the plaintiff “Clerk of the Board.” He continued to perform the same duties as in the preceding year.
At the annual meeting on March 19 and 20, 1928, Flora B. Robbins defeated the plaintiff for election as treasurer and clerk of the defendant. The duties were not specifically defined, any more than in the preceding year. The salary of the “Clerk and Treasurer” was fixed at $500. Thereafter, on March 23, 1928, the board of water commission*215ers voted that the plaintiff be appointed “Clerk, Collector and Bookkeeper of the Board of Water Commissioners” for the ensuing year at a salary of $1,000. On April 5, 1928, at a special meeting, the defendant voted that the treasurer be authorized “to collect all money and keep all books of accounts of both the Fire Department and the Water Department of the Onset Fire District, and that no money shall be expended for the keeping of books or collection of money, other than the salary of the Treasurer, unless especially authorized by a meeting of the District duly called.” At the same meeting the salary of the treasurer was raised to $750. In obedience to this vote, the board of water commissioners, in conjunction with the treasurer, demanded that the plaintiff turn over his books to the treasurer, and upon his refusal to do so, forbade him to enter the premises.
The plaintiff brought this action on May 16, 1929, after the year had expired for which he contends that he was employed. His first count claimed damages for breach of contract, and his second count claimed his full salary according to the vote of the board of water commissioners on March 23, 1928. The jury on November 5, 1931, returned a verdict for the plaintiff for $1,123.31.
The vote at the annual meeting in 1926, requiring the treasurer and clerk to keep all the books of both departments, cannot be held to carry over into succeeding years (see Packard v. First Congregational Parish in Duxbury, 256 Mass. 550), and to define the duties of the offices to which Flora B. Robbins was elected in 1928, because that vote was adopted under an article in the warrant which dealt only with the payment of officers for services “for the ensuing year.” When the treasurer and clerk was chosen in 1927 and 1928 no definition of his or her duties was voted. Therefore, on March 23, 1928, there was nothing to prevent the board of water commissioners, under its power (St. 1924, c. 408, § 7), to exercise generally the authority of the district under the act of 1924, from employing the plaintiff as “Clerk, Collector and Bookkeeper” in its department “for the year following.” The plaintiff, *216under the vote of that board on March 23, 1928, acquired no public office, but a mere employment. The rule that an appointment to a salaried public office creates no contract on either side for any definite term (Donaghy v. Macy, 167 Mass. 178, Ransom v. Boston, 192 Mass. 299, 305, Mayor of Cambridge v. Cambridge, 228 Mass. 249, Hooker v. McLennan, 236 Mass. 117, 120, Reynolds v. McDermott, 264 Mass. 158), has no application. Consideration for the defendant’s promise made by the vote of the board could be found in the assumption of the position by the plaintiff and his implied promise to perform the work. Williston, Contracts, § 90. Maynard v. Royal Worcester Corset Co. 200 Mass. 1. Larson v. Jeffrey-Nichols Motor Co. 279 Mass. 362. Even if the implied promise of the plaintiff to serve for the year would not be enforceable under the statute of frauds (see Raymond v. Phipps, 215 Mass. 559; Larson v. Jeffrey-Nichols Motor Co. 279 Mass. 362; Williston, Contracts, § 502), that would not affect its sufficiency as a consideration for the defendant’s promise to employ him. Williston, Contracts, §§ 103, 105. The subsequent directions given by vote of the defendant at the special meeting on April 5, 1928, could not impair the validity of the contract already made with the plaintiff. See Hall v. Holden, 116 Mass. 172. The defendant’s requests numbered 2, 3 and 5 were inconsistent with these principles and were properly refused. The defendant’s request numbered 11 was untrue in fact, and was properly refused. The defendant’s exceptions to the denial of its motion for a directed verdict and to the refusal to enter a verdict for the defendant by leave reserved (G. L. [Ter. Ed.] c. 231, § 120), must likewise be overruled.

Exceptions overruled.